TANNER, P. J.
This is an action of trespass on the case for negligence and is heard upon the defendants’ demurrer.
The declaration alleges in substance that the defendants were members of the Town Council of Bristol and that, not as members of said town council but acting beyond the scope of their authority, they did as individuals authorize, aid and abet the Italian Societies, so called, to give an exhibition of fireworks; that said defendants- did not attempt to supervise or to surround with safe-guards or to warn plaintiff of said display in any manner, but -then and there permitted, aided and abetted the same to be carried in such a manner and under such circumstances and in such place that in case of negligence or accident they were liable to -damage the plaintiff, and that the plaintiff was then and there injured by said fireworks.
The parties have asked to brief the question of whether the allegation that the defendants aided and abetted said display was sufficiently definite. We have come to the conclusion that the words “aided and abetted” are of such well known technical use and definition in law that the defendants may well understand the class of acts which would be covered by such allegation, so that to require further definition would be simply to require a statement of evidence.
The demurrer is overruled.